Case 8:20-cv-00043-SB-ADS Document 192-23 Filed 05/14/21 Page 1 of 5 Page ID
                                 #:3915




  Summary Judgment Ex. 45
 Case 8:20-cv-00043-SB-ADS Document 192-23 Filed 05/14/21 Page 2 of 5 Page ID
                                  #:3916



1                        DECLARATION OF THERA STORM
2
3          I, Thera Storm, pursuant to 28 U.S.C. § 1746, hereby declare and state as
4    follows:
5          1.     I am over the age of eighteen and reside in San Diego, California.
6          2.     I have personal knowledge of the following facts, which I could
7    and would testify to if I were called to testify as a witness.
8          3.     In late November or early December 2015, I received a letter in the
9    mail that looked very official and I thought it came from the Department of
10   Education. The letter offered to consolidate my federal student loans at a lower
11   interest rate. I read through the letter and thought it was a no brainer because I
12   wasn’t bringing in income at the time. At that time, I wasn’t working and I was
13   caring for my newborn.
14         4.     On or about December 2, 2015, I called the phone number on the
15   letter. The representative I spoke with affirmed the details of the letter. The
16   representative stated that my student loans would be consolidated, which would
17   lower my interest rate and reduce my student loan payments to about $80 per
18   month for an initial two year period, after which my monthly payments would
19   increase over time. The representative told me that most people double down
20   and pay off the student loan in two years. At the time, I had about $14,000 in
21   student loan debt with an interest rate of 6.8%.
22         5.     During the conversation, at the representative’s request, I provided
23   information about my student loans from a U.S. Department of Education
24   website. The representative told me that I qualified for the consolidation, and
25   that I would need to pay $799 for closing fees. The representative asked me for
26   my banking information, which I provided. The representative told me that they
27
28                                DECLARATION OF THERA STORM


                                               1
 Case 8:20-cv-00043-SB-ADS Document 192-23 Filed 05/14/21 Page 3 of 5 Page ID
                                  #:3917



1    would take the payment from my bank account on December 11, 2015, but that
2    I would have a period of forbearance before I had to make my first consolidated
3    payment. My understanding was that my payment of $799 would cover the
4    closing costs in order to consolidate my student loans to a lower interest rate
5    and reduce my payments. The representative made me feel rushed to start my
6    consolidation and complete the application.
7            6.   After signing the agreement, on December 2, 2015, I received an
8    email from a DocuPrep Center representative at docs@clientenrollment.com.
9    The subject of this email is “LOAN CONSOLIDATION DOCUMENTS.” The
10   email contained a single attachment containing: a welcome letter, payment
11   schedule, forbearance request, consolidation application, and the repayment
12   plan form request. The request and application documents were filled out with
13   my name and financial information. The email asked me to print out and sign
14   these forms and then return them. A true and correct copy of the December 2,
15   2015 email and the welcome letter, payment schedule, forbearance request, and
16   repayment plan form request, which I forwarded to the Bureau of Consumer
17   Financial Protection, is attached hereto as Exhibit A.
18           7.   On or about December 11, 2015, my bank account was charged
19   $799.
20           8.   On December 17, 2015, my account was debited $131 by Navient,
21   which was the servicer on my student loan. I immediately sent an email to the
22   DocuPrep Center representative to ask what was going on, because I thought I
23   would have a forbearance period and a lower monthly payment.
24           9.   On January 12, 2016, I received a letter from FedLoans in the mail
25   stating that my current loans were being consolidated. The letter included a
26   Direct Consolidation Loan Summary Sheet, which indicated that my existing
27
28                               DECLARATION OF THERA STORM


                                             2
 Case 8:20-cv-00043-SB-ADS Document 192-23 Filed 05/14/21 Page 4 of 5 Page ID
                                  #:3918



1    interest rates were 6.8% and that my estimated new interest rate would be
2    6.875%. I was livid that my student loan interest rate was going up, not down as
3    DocuPrep Center had promised.
4          10.   I immediately emailed DocuPrep Center and told the representative
5    that my student loan interest rates were not going down. I told him that I wanted
6    my $799 closing costs reimbursed and that I would be filing a complaint. A
7    true and correct copy of my email to Docu Prep Center, which I forwarded to
8    the Bureau of Consumer Financial Protection, is attached hereto as Exhibit B.
9          11.   On January 13, 2016, I received a response email from a
10   supervisor at DocuPrep Center, who asked for documentation of the student
11   loan interest rate on my consolidated loan. I provided that documentation to him
12   by email the same day. A true and correct copy of my email and its attachment,
13   which I forwarded to the Bureau of Consumer Financial Protection, is attached
14   hereto as Exhibit C.
15         12.   Thereafter, my interest rate did not go down to 6.375% as the
16   DocuPrep Center representative promised.
17         13.   In February 2016, I filed a complaint with the Better Business
18   Bureau regarding my experience with DocuPrep Center.
19         14.   On March 4, 2016, I filed a complaint with the Consumer
20   Financial Protection Bureau regarding my experience with DocuPrep Center.
21         15.   In March 2016, after I filed these complaints, a DocuPrep Center
22   representative reached out to me and offered to refund me $799. I used the $799
23   to pay down my student loans.
24         16.   I wish I had never paid $799 to DocuPrep Center. I am
25   embarrassed that I didn’t say no to the representative who rushed me to pay
26
27
28                               DECLARATION OF THERA STORM


                                             3
Case 8:20-cv-00043-SB-ADS Document 192-23 Filed 05/14/21 Page 5 of 5 Page ID
                                 #:3919
